Citation Nr: 0412337	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right great toe 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
shoulder dislocation.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
epididymitis, claimed as a testicular condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION


The veteran served on active duty from May 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The RO denied a claim of entitlement to service connection 
for a right great toe disability.  The RO also found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for right shoulder 
dislocation, sinusitis, and epididymitis. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The competent and probative evidence of record indicates 
that the veteran does not have a right great toe disorder, 
muchless one which has been linked to service on any basis.

3.  The Board denied entitlement to service connection for a 
right shoulder disorder, sinusitis, and a genitourinary 
disorder, when it issued an unappealed decision in September 
1991.  

4.  Evidence submitted since the Board's final September 1991 
decision does not bear directly or substantially upon the 
issues at hand, is essentially duplicative or cumulative; and 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  A right great toe disorder was not incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  Evidence received since the final September 1991 
determination wherein the Board denied entitlement to service 
connection for a right shoulder disorder, sinusitis, and a 
genitourinary disorder is not new and material, and the 
veteran's claims for those benefits are not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7103(a), 7104(b) (West 2002); 38 
C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  


The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  




However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.  In a letter dated in 
April 2001, the RO notified the veteran of the enactment of 
the VCAA.  

The RO advised him to identify any evidence not already of 
record, and that it would make reasonable efforts to obtain 
any such evidence pertaining to the issues currently on 
appeal.  In doing so, the RO satisfied the VCAA requirement 
that VA notify the veteran as to which evidence was to be 
provided by the veteran, and which would be provided by VA.  
38 C.F.R. § 5103(a) (West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  In particular, through the issuance 
of the January 2002 rating decision and the May 2002 
statement of the case (SOC), he has been given notice of the 
requirements for establishing entitlement to service 
connection and the criteria necessary to reopen claims of 
entitlement to service connection based on the submission of 
new and material evidence.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  The duty to assist has been satisfied 
because the RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, including any 
relevant records adequately identified by him, as well as 
authorized by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issues on appeal.  Previous attempts to locate 
additional service medical records resulted in a negative 
response.  VA outpatient treatment and private medical 
records have been obtained and associated with the claims 
file.  The veteran has indicated that he has received no 
other post-service medical treatment.  Lay statements have 
also been obtained and associated with the claims folder.  
Records written in Spanish have been translated and 
associated with the claims folder.

The veteran also underwent a VA compensation examination in 
June 1990; this examination report is of record.  The Board 
finds that another VA examination is not warranted in this 
case because there is no reasonable possibility that 
additional VA examinations would substantiate his claims.  
The VA examination of record addresses the nature of any 
disabilities present.  In addition, as will be explained in 
greater detail below, there is no evidence of the claimed 
disorders diagnosed upon the veteran's discharge from 
service.  Therefore, remand or deferral for the scheduling of 
additional VA examination is not required.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the 
claims must be denied.  The circumstances under which VA will 
refrain from or
discontinue providing assistance includes a claimant's 
ineligibility for the benefit sought.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claims.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced
by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration of his claims 
pursuant to this new law.  As set forth above, VA has already 
met all obligations to the veteran under this new law.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

In this case, VCAA notice was given prior to the initial AOJ 
decision.  As such, the notice appears to comply with the 
express timing requirements of Pelegrini.  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
above.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra. Having determined that the duty to notify and the duty 
to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claim on the merits.  


Service Connection

Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities such as osteoarthritis are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A.§§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 



If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

In addition, disability, which is proximately due to, or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The CAVC has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Factual Background

The service medical records are devoid of any evidence of 
injury or disease to the right great toe.  The following 
post-service medical records are also devoid of any 
complaints or diagnoses of a right great toe disorder: VA 
outpatient treatment records dated in 1986; private medical 
records from the Urological Institute of Bayaman, Dr. VV, Dr. 
BCP, Dr. FLL, Dr. JMM, and Dr. JJFR; an August 1973 VA 
Medical Certificate; a June 1990 Report of VA examination; 
reports of magnetic resonance imagine (MRI) and computerized 
tomographic (CT) scans; and lay statements from men who 
served with the veteran during active duty

A medical statement from Dr. JRO dated in May 1997 simply 
notes the veteran had a traumatic avulsion to his right great 
toenail.  No other entries were made in reference to the 
veteran's right great toe.  


Analysis

The veteran contends that he is entitled to service 
connection for a right great toe disorder.  The Board has 
thoroughly reviewed the evidence of record in light of the 
applicable laws and regulations, and finds that service 
connection is not warranted for a right great toe disability.  

In order to warrant service connection there must be medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease. 
See Pond, supra.  As noted above, the veteran's service 
medical records do not support a finding of an in-service 
injury or disease of the right great toe.  Moreover, the 
Board finds that the objective medical evidence of record 
shows that the veteran does not have a current right great 
toe disorder and in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  


While the veteran himself has contended that he has a right 
great toe disorder related to his period of active duty 
service, the CAVC has made it clear that a lay individual is 
not competent to provide probative evidence as to matters 
requiring expertise regarding specialized medical knowledge, 
skill, training, or education.  Espiritu, supra.  
Consequently, the veteran's lay assertion that he has a right 
great toe disorder related to his military service is neither 
competent nor probative of the issue in question.  

For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 


New and Material Evidence

Factual Background

In 1986, the veteran filed claims of entitlement to service 
connection for sinusitis, a right shoulder disorder, and a 
testicular disorder.  The RO denied service connection in a 
February 1987 rating decision.  The veteran disagreed with 
the decision and appealed his claims to the Board.

The evidence, which was of record at the time of the 
September 1991 decision wherein the Board denied entitlement 
to service connection for a right shoulder disorder, 
sinusitis, and a genitourinary disorder, is reported in 
pertinent part below.

Service medical records indicated that in October 1968 the 
veteran complained of a swollen left testicle.  He was 
diagnosed with epididymitis and given a scrotal support.  He 
was instructed to use warm soaks and to take Tetracycline.  
In February 1969, he complained of urethral discharge.  Gram 
stain tests were negative.  The was no evidence of sinusitis 
or a right shoulder disorder or injury during service. 
While the veteran recorded that he had sinusitis and 
"dislocation" on his March 1970 Report of Medical History, 
there were no diagnoses of either sinusitis or a right 
shoulder dislocation on his March 1970 separation 
examination.  Similarly, there was no diagnosis of a 
testicular condition, to include epididymitis.

In statements the veteran reported that he injured his right 
shoulder when he was receiving and unloading materials from 
ships.  In regard to his sinusitis, he blamed the onset due 
to unloading meat from a freezer ship.  He attributed his 
testicular condition to exchanging M-14 rifles for M-16 
rifles in each of the companies in the battalion.

VA outpatient treatment records dated in 1986 indicate the 
veteran complained of right shoulder pain.  He was diagnosed 
with tendonitis and impingement syndrome.  There were no 
nexus opinions provided.  An August 1973 VA Medical 
Certificate contained a diagnosis of allergic rhinitis.

Private medical records from Dr. VV were associated with the 
claims folder, but were illegible.  Treatment notes from the 
Urological Institute dated in April 1987 show the veteran 
complained of first developing epididymitis in 1968.  The 
examiner found that he had atrophy of the left testicle 
secondary to Orchio-Epididymitis.  There were no nexus 
opinions relating any current findings to the veteran's 
period of active duty service.

Lay statements from the veteran's buddies indicated that they 
observed him resting because of an accident he had had on 
active duty in which he injured his right shoulder.  They 
further indicated they saw the veteran wearing a support 
sling.

A June 1990 VA examination diagnosed the veteran with chronic 
sinusitis and a deviated nasal septum.  There was no nexus 
opinion relating either condition to the veteran's active 
duty service.  A left varicocele found was noted to be 
asymptomatic.  The veteran was also noted to have possible 
early prostatic obstruction and was diagnosed with residuals 
of a dislocation of the right shoulder.




The Board in September 1991 denied the veteran's claims on 
the basis that service medical records for his active service 
did not refer to complaints of or treatment for a right 
shoulder disorder or sinusitis.  

In regard to the veteran's epididymitis noted in service, the 
Board found that genitourinary symptoms present during 
service were acute and transitory.  The Board concluded that 
neither a right shoulder disorder, sinusitis, nor a 
genitourinary disorder were shown to be related to any 
incident of service.  

Evidence associated with the claims file since the September 
1991 decision is reported in pertinent part as follows.  The 
veteran submitted duplicate copies of service medical 
records, lay statements, and private medical records from the 
Urological Institute of Bahaman.  

A November 1999 MRI of the right shoulder contained evidence 
of degenerative joint disease of the acromioclavular joint.  
Private medical records from Dr. BCP dated in 2001 note the 
presence of a left varicocele.  

Treatment notes from Dr. JRO dated between 1994 and 2000 
contain diagnoses of upper respiratory infection, allergic 
rhinitis, and maxillary sinusitis.  Medical records from Dr. 
JJFR dated in 1999 contained complaints of right shoulder 
pain and a diagnosis of possible impingement syndrome.

Medical records from Dr. FLL indicate the veteran complained 
of nasal obstruction.  An August 2001 CT of the paranasal 
sinuses revealed concha bullosa and ethonoiditis.  Private 
medical records from Dr. JMM dated in 2001contain diagnoses 
of hay fever and adenodaphagia.

A lay statement from MAAR, a service comrade, dated in July 
2002 indicates he observed the veteran wearing a sling in 
service because he had an accident involving his right 
shoulder.



Criteria

Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 20.1104, 20.1105 (2003).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (CAFC) noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. Id. at 1363.


New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim. 
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the United States Court of 
Appeals for Veterans Claims (CAVC) held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment. 
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).



Analysis

The January 2002 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has not been submitted.  The claims are 
therefore not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (effective August 29, 2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

As stated in the factual background section above, the basis 
of the prior final denial by the Board was that there was a 
lack of evidence showing an in-service diagnosis of either a 
right shoulder disorder or sinusitis.  Further, a single 
diagnosis of epididymitis during service was found to be 
acute and transitory.  Finally, the Board found that there 
were no opinions relating any current diagnoses of a right 
shoulder disorder, sinusitis, or epididymitis to the 
veteran's period of active duty service.  

Additional medical evidence has been associated with the 
claims file since the September 1991 Board decision, and this 
additional evidence is clearly not new and material.  

The "new" evidence of record does not establish that the 
veteran incurred a right shoulder dislocation, sinusitis, or 
chronic epididymitis during his active duty service.  
Moreover, the additional evidence while continuing to 
document evidence of current disabilities is without 
competent and probative medical evidence relating the 
disorders at issue to service on any basis. 


Though some of the "new" evidence was not previously of 
record, it is considered cumulative and redundant of evidence 
in the file at the time of the September 1991 final Board 
decision.  Therefore, the new evidence of record is not 
material or so significant that it must be considered in 
order to fairly decide the merits of the claims. See 
38 C.F.R. § 3.156(a).  Accordingly, the veteran's claims of 
entitlement to service connection for right shoulder 
dislocation, sinusitis, and epididymitis, are not reopened 
and to this extent, the appeals are denied.


ORDER

Entitlement to service connection for a right great toe 
disorder is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
right shoulder dislocation, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
sinusitis, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
epididymitis, claimed as a testicular condition, the appeal 
is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



